Citation Nr: 0843512	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-21 374
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to assignment of a higher disability rating 
for hypertension, currently rated 10 percent disabling.

2.  Entitlement to service connection for chronic renal 
failure, claimed as due to service-connected hypertension.

3.  Entitlement to service connection for cardiomyopathy, 
claimed as due to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of 
Veterans' Affairs


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2006, a statement of the case was 
issued in March 2007, and a substantive appeal was received 
in June 2007.  The veteran testified at a Board hearing in 
September 2008.

The issues of entitlement to assignment of a higher rating 
for hypertension, and entitlement to service connection for 
cardiomyopathy are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Chronic renal failure is causally related to the veteran's 
service-connected hypertension.


CONCLUSION OF LAW

Chronic renal failure is proximately due to the veteran's 
service-connected hypertension.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for chronic 
renal failure, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issues on appeal will be addressed in a future merits 
decision on such issue after action is undertaken as directed 
in the remand section of this decision.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), constitutes harmless error (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Chronic renal failure was diagnosed in or about 2005.  The 
veteran claims that such kidney failure is due to his 
service-connected hypertension.  

The veteran underwent a VA examination in May 2006, and while 
the VA examiner opined that the veteran's renal failure was 
most probably secondary to either his hypertension or 
diabetes mellitus, he could otherwise not offer a positive 
etiological opinion without resorting to speculation.

In September 2008 correspondence, the veteran's treating VA 
physician opined that the veteran's kidney failure was more 
likely than not related to his underlying chronic diabetes 
and hypertension.  

While acknowledging that a nonservice-connected disability 
also contributes to the veteran's chronic renal failure, in 
light of the opinion that his kidney failure is also as a 
result of his service-connected hypertension, the Board has 
determined that service connection is warranted for chronic 
renal disease.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic renal failure 
is warranted.  To this extent, the appeal is granted.


REMAND

In May 2006, the veteran underwent a VA examination to assess 
the severity of his hypertension.  At the Board hearing, the 
veteran claimed that his hypertension had worsened, and he 
testified that he has blood pressure readings of 146/102.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In order to more accurately reflect the current 
level of the veteran's disability, the Board believes that an 
examination and opinion is necessary.

With regard to the veteran's claim of service connection for 
cardiomyopathy, the veteran contends that such disability is 
due to his service-connected hypertension.  The May 2006 VA 
examiner was unable to offer an opinion without resorting to 
speculation.  At the Board hearing, the veteran appeared to 
be testifying that not only is his cardiomyopathy related to 
his hypertension, but that it may be aggravated by his 
hypertension.  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed cardiomyopathy.  
See 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

At the hearing, the veteran testified that he has been 
hospitalized on multiple occasions due to his chronic renal 
failure, cardiomyopathy, and hypertension.  VA outpatient 
treatment records are on file for the periods February 2003 
to April 2006, and from January to May 2007.  The RO should 
ensure that the entirety of the veteran's VA outpatient and 
inpatient treatment records from 2003 to the present are 
associated with the claims folder.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The entirety of the veteran's VA 
inpatient and outpatient treatment 
records for the period 2003 to the 
present should be associated with the 
claims folder.

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the severity of his hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether the veteran's 
cardiomyopathy is related to or 
aggravated by his service-connected 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file in 
its entirety, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that his cardiomyopathy 
was caused by, or has been aggravated by, 
symptomatology related to the veteran's 
service-connected hypertension.  

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claim for a 
higher assignable rating for 
hypertension, and entitlement to service 
connection for cardiomyopathy.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


